REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as McGrath (US 20120321105 A1), expressly teaches or reasonably suggests, “applying a first decorrelation process to a set of two or more of the input audio channels to produce a first set of decorrelated channels, the first decorrelation process maintaining an inter-channel correlation of the set of input audio channels, applying a first modulation process to the first set of decorrelated channels to produce a first set of decorrelated and modulated output channels, and combining the first set of decorrelated and modulated output channels with two or more undecorrelated output channels to produce an output audio signal that includes output audio channels, the output audio channels representing a second soundfield format that is a relatively higher-resolution soundfield format than the first soundfield format, the two or more undecorrelated channels corresponding with lower- resolution components of the output audio signal and the decorrelated and modulated output channels corresponding with higher-resolution components of the output audio signal“, along with the other claim limitations, in a manner as claimed.
Independent claims 8 and 15 are allowed for the same reasons as claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654